Order entered December 9, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00530-CV

BRIAN LONCAR AND SUE LONCAR, INDIVIDUALLY AND AS NEXT FRIENDS OF
       H.L., A MINOR, A.L., A MINOR, AND G.L., A MINOR, Appellants

                                              V.

  THE CITY OF DALLAS, PROGRESSIVE COUNTY MUTUAL INSURANCE, AND
        CHUBB LLOYDS/INSURANCE COMPANY OF TEXAS, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-06753-C

                                          ORDER
       Before the Court is appellants’ unopposed December 7, 2016 second motion to extend

time to file appellants’ brief. Appellants’ motion is GRANTED. Appellants’ brief shall be filed

by January 11, 2017.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE